EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Galit Levitin on 09/10/2021.

The application has been amended as follows: 

Cancel claims 1-6 and 8-14.

Replace claim 15 as follows:
“A laminate including as layers of a layer sequence, in a direction from an external side of the laminate to an internal side of the laminate, 
a)	a carrier layer which includes one selected from the group consisting of cardboard, paperboard, paper and a combination of at least two thereof,
		b)	a barrier layer, and
		c)	a polymeric internal layer,
	where a graph of a differential scanning calorimetry of the polymeric internal layer includes a peak A at a temperature TA and a peak B at a temperature TB,
	where the temperature TB is more than the temperature TA, 
	where a width of the peak B is less by at least 3ºC than a width of the peak A,
where the polymeric internal layer has a density in the range from 0.890 g/cm³ to 0.980 g/cm³ and includes as sublayers of a sublayer sequence, in a direction from a side of the polymeric internal layer that faces the barrier layer, to the inside, 
a first internal layer which
consists to an extent of 100 wt%, based on the total weight of the first internal layer, of an HDPE, or
includes an HDPE in a fraction in a range from 45 to 90 wt%, based on the total weight of the first internal layer, and an LDPE in a fraction in a range from 10 to 55 wt%, based on the total weight of the first internal layer;
	b]	a second internal layer which includes an LDPE in a fraction in a range from 90 to 100 wt %, based on the total weight of the second internal layer; and
	c]	a third internal layer which includes an mPE in a fraction in a range from 10 to 50 wt%, based on the total weight of the third internal layer, and an LDPE in a fraction in a range from 50 to 90 wt%, based on the total weight of the third internal layer.”


Replace claim 16 as follows:
“A process including as process steps
	a)	providing
		i)	a laminate precursor including as layers of a layer sequence, in a direction from an external side of the laminate precursor to an internal side of the laminate precursor, 
		I)	a carrier layer which includes one selected from the group consisting of cardboard, paperboard, paper and a combination of at least two thereof, and
				II)	a barrier layer,
		ii)	a first polymer composition,
		iii)	a second polymer composition, and
		iv)	a third polymer composition;
	b)	superimposing the barrier layer, on a side of the barrier layer that is facing away from the carrier layer, in a direction from the barrier layer to the internal side, with
		i)	the first polymer composition, thereby obtaining a first internal layer which consists to an extent of 100 wt%, based on the total weight of the first internal layer, of an HDPE,
		ii)	the second polymer composition, thereby obtaining a second internal layer which includes an LDPE in a fraction in a range from 90 to 100 wt %, based on the total weight of the second internal layer, and
		iii)	the third polymer composition, thereby obtaining a third internal layer which includes an mPE in a fraction in a range from 10 to 50 wt%, based on the total weight of the third internal layer, and an LDPE in a fraction in a range from 50 to 90 wt%, based on the total weight of the third internal layer;
	where a polymeric internal layer of the laminate has a density in the range from 0.890 g/cm³ to 0.980 g/cm³ and includes the first internal layer, the second internal layer and the third internal layer as sublayers,
	where a graph of a differential scanning calorimetry of the polymeric internal layer includes a peak A at a temperature TA and a peak B at a temperature TB,
	where the temperature TB is more than the temperature TA, 
	where a width of the peak B is less by at least 3ºC than a width of the peak A.”

Replace claim 17 as follows:
“A process including as process steps
	a)	providing
		i)	a laminate precursor including as layers of a layer sequence, in a direction from an external side of the laminate precursor to an internal side of the laminate precursor, 
		I)	a carrier layer which includes one selected from the group consisting of cardboard, paperboard, paper, and a combination of at least two thereof, and
				II)	a barrier layer,
		ii)	a first polymer composition,
		iii)	a second polymer composition, and
		iv)	a third polymer composition;
	b)	superimposing the barrier layer, on a side of the barrier layer that is facing away from the carrier layer, in a direction from the barrier layer to the internal side, with
		i)	the first polymer composition, thereby obtaining a first internal layer which includes an HDPE in a fraction in a range from 45 to 90 wt%, based on the total weight of the first internal layer, and an LDPE in a fraction in a range from 10 to 55 wt%, based on the total weight of the first internal layer,
		ii)	the second polymer composition, thereby obtaining a second internal layer which includes an LDPE in a fraction in a range from 90 to 100 wt %, based on the total weight of the second internal layer, and
		iii)	the third polymer composition, thereby obtaining a third internal layer which includes an mPE in a fraction in a range from 10 to 50 wt%, based on the total weight of the third internal layer, and an LDPE in a fraction in a range from 50 to 90 wt%, based on the total weight of the third internal layer;
	where a polymeric internal layer of the laminate has a density in the range from 0.890 g/cm³ to 0.980 g/cm³ and includes the first internal layer, the second internal layer and the third internal layer as sublayers,
	where a graph of a differential scanning calorimetry of the polymeric internal layer includes a peak A at a temperature TA and a peak B at a temperature TB,
	where the temperature TB is more than the temperature TA, 
	where a width of the peak B is less by at least 3ºC than a width of the peak A.”

Add the following new claims:

Claim 18.	The process according to claim 16, where the first polymer composition in process step b) is characterized by a melt flow index in a range from 2 to 14 g/10 min.
Claim 19. 	The process according to claim 17, where the first polymer composition in process step b) is characterized by a melt flow index in a range from 2 to 14 g/10 min.
Claim 20.	The laminate according to claim 15, where the temperature TA is at least 80ºC. 
Claim 21.	The laminate according to Claim 15, where the peak A is characterized by an enthalpy of fusion HA, 
	where the peak B is characterized by an enthalpy of fusion HB, 
	where a ratio of the enthalpy of fusion HA to the enthalpy of fusion HB is in a range from 1:4 to 1:0.3. 
Claim 22.	The laminate according to claim 15, where an absolute value of a difference between the temperature TB and the temperature TA is at least 10ºC.
Claim 23.	The laminate according to claim 15, where an absolute value of a difference between the temperature TB and the temperature TA is not more than 40ºC.
Claim 24.	The laminate according to claim 15, where an absolute value of a difference between an extrapolated start temperature of the peak B and an extrapolated end temperature of the peak A is in a range from 5 to 20ºC.
Claim 25.	A container precursor including the laminate according to claim 15.
Claim 26.	The container precursor according to Claim 25, where the laminate has at least 3 folds.
Claim 27.       A process including as process steps
	A)	providing the laminate according to- claim 15, including a first longitudinal edge and a further longitudinal edge;
	B)	folding the laminate; and
	C)	contacting and joining the first longitudinal edge to the further longitudinal edge thereby obtaining a longitudinal seam.

Claim 28.	A closed container filled with a foodstuff comprising the laminate according to claim 15.







Reasons for Allowance

Claims 15-28 are allowed.
The present claims are allowable over the “closest” prior art Marano et al. (US 5712006).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a laminate including as layers of a layer sequence, in a direction from an external side of the laminate to an internal side of the laminate, 
a)	a carrier layer which includes one selected from the group consisting of cardboard, paperboard, paper and a combination of at least two thereof,
		b)	a barrier layer, and
		c)	a polymeric internal layer,
	where a graph of a differential scanning calorimetry of the polymeric internal layer includes a peak A at a temperature TA and a peak B at a temperature TB,
	where the temperature TB is more than the temperature TA, 
	where a width of the peak B is less by at least 3ºC than a width of the peak A,
where the polymeric internal layer has a density in the range from 0.890 g/cm³ to 0.980 g/cm³ and includes as sublayers of a sublayer sequence, in a direction from a side of the polymeric internal layer that faces the barrier layer, to the inside, 
a first internal layer which
consists to an extent of 100 wt%, based on the total weight of the first internal layer, of an HDPE, or
includes an HDPE in a fraction in a range from 45 to 90 wt%, based on the total weight of the first internal layer, and an LDPE in a fraction in a range from 10 to 55 wt%, based on the total weight of the first internal layer;
	b]	a second internal layer which includes an LDPE in a fraction in a range from 90 to 100 wt %, based on the total weight of the second internal layer; and
	c]	a third internal layer which includes an mPE in a fraction in a range from 10 to 50 wt%, based on the total weight of the third internal layer, and an LDPE in a fraction in a range from 50 to 90 wt%, based on the total weight of the third internal layer.
Marano discloses a laminate comprising paperboard substrate, nylon layer, HDPE layer, LDPE layer and HDPE layer in this order. However, Marano does not discloses the third interlayer which includes an mPE in a fraction in a range from 10 to 50 wt%, based on the total weight of the third internal layer, and an LDPE in a fraction in a range from 50 to 90 wt%, based on the total weight of the third internal layer. Further, Marano does not teach or suggest a graph of a differential scanning calorimetry of the polymeric internal layer includes a peak A at a temperature TA and a peak B at a temperature TB, where the temperature TB is more than the temperature TA, where a width of the peak B is less by at least 3ºC than a width of the peak A and where the polymeric internal layer has a density in the range from 0.890 g/cm³ to 0.980 g/cm³.
Therefore, the present claims are passed to allow.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787